DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 18 is objected to because of the following informalities:  
“The composable compute platform of claim 15” should read as “The fabric manager of claim 15”.  
Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 17 should have been renumbered 16, misnumbered claim 18 should have been renumbered 17, misnumbered claim 19 should have been renumbered 18, and misnumbered claim 20 should have been renumbered 19.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2010/0275058) in view of Gregg (US 2011/0320666) and further in view of Lambert (US 2020/0341919).

Regarding claim 1, Hashimoto teaches a composable compute platform (Fig. 1 & Fig. 2, Server-to-Storage System), comprising: a plurality of compute resources (Fig. 2, 130/140, Virtual Machines have CPU Resources 133/143 and thus are compute resources) each having a compute resource adapter (C-RA) (Fig. 2, 131/141/191, Virtual I/O Adaptor of the Virtual Machines); a plurality of input/output (I/O) resources (Fig. 2, 240/250, Virtual Storage Systems perform I/O of Data) each having a resource adapter (RA) (Fig. 1 & Fig. 2, 241/242, Virtual Channel Adaptors transfer packets to virtual disks; Paragraph 0345, transfer packets); an interconnection fabric (Fig. 1 & Fig. 2, 400, I/O Channels) communicatively coupled to the plurality of compute resources and the plurality of I/O resources (Fig. 1 & Fig. 2, 400, I/O Channels Provide Fabric Between Virtual Machines and Virtual Storage Systems); and a fabric manager (Fig. 1 & Fig. 2, 300, Control Terminal manages the fabric connections in virtual path control table 310; Paragraph 0051, FIG. 1 is a block diagram showing… a first embodiment… Paragraph 0052, the first embodiment includes… a control terminal 300) coupled with the interconnection fabric (Fig. 1 & Fig. 2, Control Terminal is Indirectly Coupled to I/O Channels via Server System and Storage System) to determine an I/O or memory resource requirement for a host device (Fig. 10 Flowchart, Control Terminal (i.e. fabric manager) Receives Notification at step S113 and Determines a Virtual Storage System (i.e. memory resource requirement) Needs to be Created for Server System (i.e. a host device); Paragraph 0181, control terminal 300 receives the notification of the completion of the virtual machine creation from the server system (0) 100 and then checks whether a virtual storage system should be created), and to map required I/O resources from the plurality of I/O resources to individual compute resources from the plurality of compute resources (Fig. 5 further shows mapping of Virtual Channel Adaptors of Virtual Storage System (i.e. I/O resources) to Virtual Machines of Server Systems (i.e. compute resources) via virtual path control table 310 of the control terminal 300 (i.e. fabric manager); Paragraph 0083, control terminal 300 includes… the virtual path control table 310… Paragraph 0132, virtual path control table 310 describes… specifies the physical path between the server system and the storage) and to dynamically map individual I/O resources from the plurality of I/O resources (Fig. 5, 310, Registration table of paths between Virtual Storage Systems 311 (i.e. I/O resources); Paragraph 0176, the control terminal 300 registers the correspondence between the I/O adaptors and the channel adaptors in the virtual path control table 310).
Hashimoto does not teach the compute resource adapter (C-RA) to configure a header of a packet with a destination identifier with corresponding first frame identifier and a source identifier with corresponding second frame identifier based on a host issued target address.
Gregg teaches a compute resource adapter (C-RA) (Fig. 1, 111, I/O Expansion Adapter) to configure (Fig. 1, Packet Request by Host; Paragraph 0039, transformation logic 132 of the I/O expansion adapter 111 transforms the request into a format supported by the I/O expansion adapter 111) a header of a packet (Paragraph 0040, I/O expansion information from the response is embedded in a transformed PCIe request header) with a destination identifier (Fig. 7, 206/208, Address; Paragraph 0029, address field (206 and 208) indicates the system memory address of the system memory 104 for an upbound transaction) with corresponding first frame identifier (Fig. 7, 710; Paragraph 0040, a tag field 710 from the request for matching the response with the request) and a source identifier (Fig. 7, 702, Request ID shows the source identifier of the response which is I/O expansion adapter 111; Paragraph 0040, request ID bus number field 702 is the PCI bus number of the responding I/O expansion adapter 111) with corresponding second frame identifier (Fig. 7, 210, Tag; Paragraph 0030, Tag 210 of the PCIe request header 200 to match memory completions to their corresponding memory requests) based on a host issued target address (Fig. 2a, Addresses 206/208, Host Issued Request 200 with Destination Address 206/208 to I/O expansion adapter 111 which issued response packet in Figure 7, 700 with reconfigured identifier fields 702 which is the same as (i.e. based on) the target addressed at 206/208 (i.e. host issued target addresses)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platform to incorporate the teachings of Gregg and include header modification based on PCIe bus communication standards.   
One of ordinary skill in the art would be motivated to make the modifications in order to create compatibility between PCIe bus systems with non-PCIe compatible adapters via a low-cost solution (See Gregg: Paragraph 0003), thus enabling support for high-speed PCIe communications.
Neither Hashimoto nor Gregg explicitly teaches the fabric manager receive an I/O or memory resource requirement for a compute workload for a host device; and to dynamically map individual I/O resources from the plurality of I/O resources based on the received requirements.
Lambert teaches receive an I/O or memory resource requirement for a compute workload for a host device (Fig. 4, 408, Retrieve User Configuration Policy Containing Resource Allocation Workload Requirements; Paragraph 0058, a user configuration policy may be retrieved… that details a desired operation of the server device 200… the resources that are to be allocated); and dynamically map individual I/O resources (Fig. 8E, Multi-Endpoint Adapter Devices) from the plurality of I/O resources based on the received requirements (Fig. 8E shows allocation of I/O Resources; Paragraph 0070, each processing subsystem 206a, 208a, 300a, and 302a may be allocated redundant communication resources (a pair of x4 communication couplings in this example) to each of the NICs 800a and 802a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platform to incorporate the teachings of Lambert and include workload requirements of the host device.   
One of ordinary skill in the art would be motivated to make the modifications in order to enable a quality-of-service requirement for each host device to be determined and fulfilled, thus satisfying performance needs (See Lambert: Paragraph 0058).

Regarding claim 2, the combination of Hashimoto/Gregg/Lambert teaches the platform of claim 1. The combination of Hashimoto/Gregg/Lambert does not explicitly teach wherein the packet routed by the interconnection fabric comprises Peripheral Component Interconnect Express (PCIe) compliant packets with header information provided by one or more of the resource adapters that is in addition to header information defined by PCIe standards.
However, Gregg further teaches wherein the packet routed by the interconnection fabric comprises Peripheral Component Interconnect Express (PCIe) compliant packets with header information (Fig. 7, Transformed Header Packet with PCIe Information; Paragraph 0040, request ID bus number field 702 is the PCI bus number of the responding I/O expansion adapter 111) provided by one or more of the resource adapters that is in addition to header information defined by PCIe standards (Paragraph 0040, I/O expansion information from the response is embedded in a transformed PCIe request header, such as the transformed PCI request header 700).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platform to incorporate the teachings of Gregg and include header modification based on PCIe bus communication standards.   
One of ordinary skill in the art would be motivated to make the modifications in order to create compatibility between PCIe bus systems with non-PCIe compatible adapters via a low-cost solution (See Gregg: Paragraph 0003), thus enabling support for high-speed PCIe communications.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2010/0275058) in view of Gregg (US 2011/0320666) in view of Lambert (US 2020/0341919) and further in view of Harriman (US 2013/0205053).

Regarding claim 3, the combination of Hashimoto/Gregg/Lambert teaches the platform of claim 2. The combination of Hashimoto/Gregg/Lambert does not teach wherein the fabric manager provides encapsulation of the PCIe-compliant packets.
Harriman teaches wherein the fabric manager (Fig. 3, 314, Switching Fabric Manages Interconnect Routing) provides encapsulation of the PCIe-compliant packets (Fig. 23, 2306, Encapsulates PCIe Packets Based on Routing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platform to incorporate the teachings of Harriman and include PCIe packet encapsulation by the fabric management unit.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow hot-plug detection of multi-protocol devices in a transparent manner thus preventing increasing processing complexity at the host/peripheral (See Harriman: Paragraphs 0071 & 0072). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2010/0275058) in view of Gregg (US 2011/0320666) in view of Lambert (US 2020/0341919) and further in view of Rooholamini (US 2007/0297406).

Regarding claim 4, the combination of Hashimoto/Gregg/Lambert teaches the platform of claim 1. Hashimoto does not teach wherein the fabric manager is further configured to route packets between I/O resources to provide peer-to-peer communications between I/O resources.
Rooholamini teaches wherein the fabric manager is further configured to route packets between I/O resources to provide peer-to-peer communications between I/O resources (Paragraph 0032, fabric topology may be used to compute paths… for peer-to-peer communications… fabric manager 230 may determine one or more multicast path(s) for that endpoint device by retrieving previously computed path information for paths between pairs of endpoints).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platform to incorporate the teachings of Rooholamini and include peer-to-peer routing by the fabric manager.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow different devices to communicate with each other in an efficient manner, thus enabling the exchange of important data/information (See Rooholamini: Paragraph 0032).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2010/0275058) in view of Gregg (US 2011/0320666) in view of Lambert (US 2020/0341919) and further in view of Manter (US 2004/0030763).

Regarding claim 5, the combination of Hashimoto/Gregg/Lambert teaches the platform of claim 1. The combination of Hashimoto/Gregg/Lambert does not explicitly teach wherein the fabric manager is coupled with multiple layers of interconnection fabrics having at least one stacking resource adapter (S-RA) to communicate with other interconnection fabric layers.
Manter teaches wherein the fabric manager (Fig. 3, 12, Subnet Manager) is coupled with multiple layers of interconnection fabrics (Fig. 3, Multi-Layered Fabrics such as Switches, Routers, and End Nodes) having at least one stacking resource adapter (S-RA) (Fig. 7, 40, Channel Adapter; Paragraph 0053, A Subnet Manager (SM) 12 is an entity attached to a subnet 6 that is responsible for configuring and managing the switches 10, routers 8, and channel adapters 40 in the subnet 6) to communicate with other interconnection fabric layers (Fig. 2, Channel Adapters within Subnet 6 Enable Communication Between Interconnection Fabrics within other Subnets 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platform to incorporate the teachings of Manter and include multiple interconnection fabric devices to connect to other interconnection fabrics.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the size of a distributed storage network while also creating compatibility between interconnection fabrics using different protocol types (See Manter: Paragraphs 0002 & 0003).

Regarding claim 6, the combination of Hashimoto/Gregg/Lambert/Manter teaches the platform of claim 5. The combination of Hashimoto/Gregg/Lambert/Manter does not teach wherein the multiple interconnection fabrics are configured to operate concurrently and are independently configured by the fabric manager.
However, Manter further teaches wherein the multiple interconnection fabrics are configured to operate concurrently (Fig. 3, Switches are Operating all Concurrently; Paragraph 0025, ach node may attach to a single switch 10 or multiple switches and/or directly with each other. Multiple links can exist between any two nodes) and are independently configured by the fabric manager (Fig. 3, 12, Subnet Manager Configures Routing of the Switches; Paragraph 0028, each switch 10 includes a Subnet Management Agent (SMA) 28, through which the LIDs and forwarding tables 25 of the switch 10 are configured by the Subnet Manager 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platform to incorporate the teachings of Manter and include multiple interconnection fabric devices to connect to other interconnection fabrics.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the size of a distributed storage network while also creating compatibility between interconnection fabrics using different protocol types (See Manter: Paragraphs 0002 & 0003).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2010/0275058) in view of Gregg (US 2011/0320666) in view of Lambert (US 2020/0341919) in view of Manter (US 2004/0030763) and further in view of Hillier, III (US 2011/0261821).

Regarding claim 7, the combination of Hashimoto/Gregg/Lambert/Manter teaches the platform of claim 5. Hashimoto teaches wherein the fabric manager maintains packet transmission (Paragraph 0245, control terminal 300 receives the path change notification from the hypervisor 103 and alters the virtual path control table 310 (S 154)) in response to a failover condition (Fig. 16, S154, Control Terminal Controls Path that I/O Command Packets in S155 are Routed During Error Detection in S151 and Retransmits the Packets in S155; Paragraph 0238, hypervisor 103 detects a breaking of I/O channel 400 (S151)).
The combination of Hashimoto/Gregg/Lambert/Manter does not explicitly teach wherein the fabric manager maintains packet ordering in response to a failover condition.
Hillier, III teaches wherein the fabric manager (Fig. 1E, 130, Network Manager determines which available links are used during link failover, and packet ordering is maintained during transmission process; Paragraph 0041, network manager (NMan) 130 coupled to TLO-A 304 and interface switch 120 uses End-to-End (ETE) heartbeats for identifying available links by sending ETE heartbeats across local links 106, 108) maintains packet ordering (Paragraph 0035, destination interconnect chip uses the ETE sequence numbers to reorder the received packets into the correct order before sending the packets) in response to a failover condition (Fig. 2A, Broken Link; Paragraph 0035, a plurality of interconnect chips 102 with a broken link failure 202 between a source chip 102 shown with a source TLO and an intermediate interconnect chip 102). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platform to incorporate the teachings of Hillier, III and enable the control terminal of Hashimoto to maintain packet ordering during the routing of I/O Command Packets.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow efficient reordering of packets so that data integrity can be maintained and reassembled in the correct order. 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2010/0275058) in view of Lambert (US 2020/0341919).

Regarding claim 8, Hashimoto teaches an interconnection fabric module communicatively coupled to a plurality of compute resources (Fig. 2, 130/140/180/190, Virtual Machines), a plurality of memory resources (Fig. 2, 244 & 254, Virtual Disks), and a plurality of input/output (I/O) resources (Fig. 2, 240/250, Virtual Storage Systems) in a host composable compute platform (Fig. 1, Server-to-Storage System), the interconnection fabric module comprising: an interconnection fabric (Fig. 1 & Fig. 2, 400, I/O Channels) communicatively coupled to the plurality of compute resources and the plurality of I/O resources (Fig. 1 & Fig. 2, 400, I/O Channels Provide Fabric Between Virtual Machines and Virtual Storage Systems); and a fabric manager (Fig. 1 & Fig. 2, 300, Control Terminal manages the fabric connections in virtual path control table 310; Paragraph 0051, FIG. 1 is a block diagram showing… a first embodiment… Paragraph 0052, the first embodiment includes… a control terminal 300) coupled with the interconnection fabric (Fig. 1, Control Terminal is Indirectly Coupled to I/O Channels via Server System and Storage System) to determine an I/O or memory resource requirement for a host device (Fig. 10 Flowchart, Control Terminal (i.e. fabric manager) Receives Notification at step S113 and Determines a Virtual Storage System (i.e. memory resource requirement) Needs to be Created for Server System (i.e. a host device); Paragraph 0181, control terminal 300 receives the notification of the completion of the virtual machine creation from the server system (0) 100 and then checks whether a virtual storage system should be created), and to map required I/O resources from the plurality of I/O resources to individual compute resources from the plurality of compute resources (Fig. 5 further shows mapping of Virtual Channel Adaptors of Virtual Storage System (i.e. I/O resources) to Virtual Machines of Server Systems (i.e. compute resources) via virtual path control table 310 of the control terminal 300 (i.e. fabric manager); Paragraph 0083, control terminal 300 includes… the virtual path control table 310… Paragraph 0132, virtual path control table 310 describes… specifies the physical path between the server system and the storage) and to dynamically map individual I/O resources from the plurality of I/O resources (Fig. 5, 310, Registration table of paths between Virtual Storage Systems 311 (i.e. I/O resources); Paragraph 0176, the control terminal 300 registers the correspondence between the I/O adaptors and the channel adaptors in the virtual path control table 310).
Neither Hashimoto nor Gregg explicitly teaches the fabric manager receive an I/O or memory resource requirement for a compute workload for a host device; and dynamically map individual I/O resources from the plurality of I/O resources based on the received requirements.
Lambert teaches receive an I/O or memory resource requirement for a compute workload for a host device (Fig. 4, 408, Retrieve User Configuration Policy Containing Resource Allocation Workload Requirements; Paragraph 0058, method 400 may then proceed to optional block 408 where a user configuration policy may be retrieved… that details… the resources that are to be allocated to applications provided by the processing subsystems in the server device 200); and dynamically map individual I/O resources (Fig. 8E, Multi-Endpoint Adapter Devices) from the plurality of I/O resources based on the received requirements (Fig. 8E shows allocation of I/O Resources; Paragraph 0070, each processing subsystem 206a, 208a, 300a, and 302a may be allocated redundant communication resources (a pair of x4 communication couplings in this example) to each of the NICs 800a and 802a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module to incorporate the teachings of Lambert and include workload requirements of the host device.   
One of ordinary skill in the art would be motivated to make the modifications in order to enable a quality-of-service requirement for each host device to be determined and fulfilled, thus satisfying performance needs (See Lambert: Paragraph 0058).

Regarding claim 15, Hashimoto teaches a fabric manager (Fig. 1, 300, Control Terminal Manages Fabric) comprising: at least one message routing interface to be coupled with an interconnection fabric module (Fig 1 & Fig. 2, 400, I/O Channels) to determine an I/O or memory resource requirement for a host device (Fig. 10 Flowchart, Control Terminal Receives Notification of Virtual Machine Creation at Step S113 and Determines a Virtual Storage System Needs to be Created for Server System (i.e. a host device); Paragraph 0181, control terminal 300 receives the notification of the completion of the virtual machine creation from the server system (0) 100 and then checks whether a virtual storage system should be created), and to map individual I/O resources (Fig. 2, Virtual Storage System Selected) from the plurality of I/O resources to individual compute resources from a plurality of compute resource (Fig. 5 further shows mapping of Virtual Channel Adaptors of Virtual Storage System (i.e. I/O resources) to Virtual Machines of Server Systems (i.e. compute resources) via virtual path control table 310 of the control terminal 300 (i.e. fabric manager); Paragraph 0083, control terminal 300 includes… the virtual path control table 310… Paragraph 0132, virtual path control table 310 describes… specifies the physical path between the server system and the storage) and to map individual memory resources from a plurality of memory resources (Fig. 7, Mapping Table of Virtual Disks).
Neither Hashimoto nor Gregg explicitly teaches receive an I/O or memory resource requirement for a compute workload for a host device and to map individual memory resources from a plurality of memory resources based on the memory requirement.
Lambert teaches receive an I/O or memory resource requirement for a compute workload for a host device and to map individual memory resources from a plurality of memory resources based on the memory requirement (Fig. 4, 408, Retrieve User Configuration Policy Containing Memory/Computational Resource Allocation Workload Requirements; Paragraph 0058, user configuration policy may be retrieved… that details… the resources that are to be allocated to applications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manager to incorporate the teachings of Lambert and include workload requirements of the host device.   
One of ordinary skill in the art would be motivated to make the modifications in order to enable a quality-of-service requirement for each host device to be determined and fulfilled, thus satisfying performance needs (See Lambert: Paragraph 0058).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2010/0275058) in view of Lambert (US 2020/0341919) and further in view of Gregg (US 2011/0320666).

Regarding claim 9, Hashimoto in view of Lambert teaches the platform of claim 8. Neither Hashimoto nor Lambert teaches wherein the packet routed by the interconnection fabric comprises Peripheral Component Interconnect Express (PCIe) compliant packets with header information provided by one or more of the resource adapters that is in addition to header information defined by PCIe standards.
Gregg teaches wherein the packet routed by the interconnection fabric comprises Peripheral Component Interconnect Express (PCIe) compliant packets with header information (Fig. 7, Transformed Header Packet with PCIe Information; Paragraph 0040, request ID bus number field 702 is the PCI bus number of the responding I/O expansion adapter 111) provided by one or more of the resource adapters that is in addition to header information defined by PCIe standards (Paragraph 0040, I/O expansion information from the response is embedded in a transformed PCIe request header, such as the transformed PCI request header 700).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module to incorporate the teachings of Gregg and include header modification based on PCIe bus communication standards.   
One of ordinary skill in the art would be motivated to make the modifications in order to create compatibility between PCIe bus systems with non-PCIe compatible adapters via a low-cost solution (See Gregg: Paragraph 0003), thus enabling support for high-speed PCIe communications.

Regarding claim 17, Hashimoto in view of Lambert teaches the manager of claim 15. Neither Hashimoto nor Lambert teaches wherein the packet routed by the interconnection fabric comprises Peripheral Component Interconnect Express (PCIe) compliant packets with header information provided by one or more of the resource adapters that is in addition to header information defined by PCIe standards.
Gregg teaches wherein the packet routed by the interconnection fabric comprises Peripheral Component Interconnect Express (PCIe) compliant packets with header information (Fig. 7, Transformed Header Packet with PCIe Information; Paragraph 0040, request ID bus number field 702 is the PCI bus number of the responding I/O expansion adapter 111) provided by one or more of the resource adapters that is in addition to header information defined by PCIe standards (Paragraph 0040, I/O expansion information from the response is embedded in a transformed PCIe request header, such as the transformed PCI request header 700).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manager to incorporate the teachings of Gregg and include header modification based on PCIe bus communication standards.   
One of ordinary skill in the art would be motivated to make the modifications in order to create compatibility between PCIe bus systems with non-PCIe compatible adapters via a low-cost solution (See Gregg: Paragraph 0003), thus enabling support for high-speed PCIe communications.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2010/0275058) in view of Lambert (US 2020/0341919) in view of Gregg (US 2011/0320666) and further in view of Harriman (US 2013/0205053).

Regarding claim 10, the combination of Hashimoto/Lambert/Gregg teaches the module of claim 9. The combination of Hashimoto/Lambert/Gregg does not teach wherein the fabric manager provides encapsulation of the PCIe-compliant packets.
Harriman teaches wherein the fabric manager (Fig. 3, 314, Switching Fabric Manages Interconnect Routing) provides encapsulation of the PCIe-compliant packets (Fig. 23, 2306, Encapsulates PCIe Packets Based on Routing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module to incorporate the teachings of Harriman and include PCIe packet encapsulation by the fabric management unit.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow hot-plug detection of multi-protocol devices in a transparent manner thus preventing increasing processing complexity at the host/peripheral (See Harriman: Paragraphs 0071 & 0072). 

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2010/0275058) in view of Lambert (US 2020/0341919) and further in view of Rooholamini (US 2007/0297406).

Regarding claim 11, Hashimoto in view of Lambert teaches the module of claim 8. Neither Hashimoto nor Lambert teaches wherein the fabric manager is further configured to route packets between I/O resources to provide peer-to-peer communications between I/O resources.
Rooholamini teaches wherein the fabric manager is further configured to route packets between I/O resources to provide peer-to-peer communications between I/O resources (Paragraph 0032, fabric topology may be used to compute paths… for peer-to-peer communications… fabric manager 230 may determine one or more multicast path(s) for that endpoint device by retrieving previously computed path information for paths between pairs of endpoints).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module to incorporate the teachings of Rooholamini and include peer-to-peer routing by the fabric manager.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow different devices to communicate with each other in an efficient manner, thus enabling the exchange of important data/information (See Rooholamini: Paragraph 0032).

Regarding claim 18, Hashimoto in view of Lambert teaches the manager of claim 15. Neither Hashimoto nor Lambert teaches wherein the fabric manager is further configured to route packets between I/O resources to provide peer-to-peer communications between I/O resources.
Rooholamini teaches wherein the fabric manager is further configured to route packets between I/O resources to provide peer-to-peer communications between I/O resources (Paragraph 0032, fabric topology may be used to compute paths… for peer-to-peer communications… fabric manager 230 may determine one or more multicast path(s) for that endpoint device by retrieving previously computed path information for paths between pairs of endpoints).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manager to incorporate the teachings of Rooholamini and include peer-to-peer routing by the fabric manager.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow different devices to communicate with each other in an efficient manner, thus enabling the exchange of important data/information (See Rooholamini: Paragraph 0032).

Claims 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2010/0275058) in view of Lambert (US 2020/0341919) and further in view of Manter (US 2004/0030763).

Regarding claim 12, Hashimoto in view of Lambert teaches the module of claim 8. Neither Hashimoto nor Lambert teaches wherein the fabric manager is coupled with multiple layers of interconnection fabrics having at least one stacking resource adapter (S-RA) to communicate with other interconnection fabric layers.
Manter teaches wherein the fabric manager (Fig. 3, 12, Subnet Manager) is coupled with multiple layers of interconnection fabrics (Fig. 3, Multi-Layered Fabrics such as Switches, Routers, and End Nodes) having at least one stacking resource adapter (S-RA) (Fig. 7, 40, Channel Adapter; Paragraph 0053, A Subnet Manager (SM) 12 is an entity attached to a subnet 6 that is responsible for configuring and managing the switches 10, routers 8, and channel adapters 40 in the subnet 6) to communicate with other interconnection fabric layers (Fig. 2, Channel Adapters within Subnet 6 Enable Communication Between Interconnection Fabrics within other Subnets 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module to incorporate the teachings of Manter and include multiple interconnection fabric devices to connect to other interconnection fabrics.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the size of a distributed storage network while also creating compatibility between interconnection fabrics using different protocol types (See Manter: Paragraphs 0002 & 0003).

Regarding claim 13, the combination of Hashimoto/Lambert/Manter teaches the module of claim 12. The combination of Hashimoto/Lambert/Manter does not teach wherein the multiple interconnection fabrics are configured to operate concurrently and are independently configured by the fabric manager.
However, Manter further teaches wherein the multiple interconnection fabrics are configured to operate concurrently (Fig. 3, Switches are Operating all Concurrently; Paragraph 0025, node may attach to a single switch 10 or multiple switches and/or directly with each other. Multiple links can exist between any two nodes) and are independently configured by the fabric manager (Fig. 3, 12, Subnet Manager Configures Routing of the Switches; Paragraph 0028, forwarding tables 25 of the switch 10 are configured by the Subnet Manager 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module to incorporate the teachings of Manter and include multiple interconnection fabric devices to connect to other interconnection fabrics.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the size of a distributed storage network while also creating compatibility between interconnection fabrics using different protocol types (See Manter: Paragraphs 0002 & 0003).

Regarding claim 19, Hasimoto in view of Lambert teaches the manager of claim 15. Neither Hashimoto nor Lambert teaches wherein the fabric manager is coupled with multiple layers of interconnection fabrics having at least one stacking resource adapter (S-RA) to communicate with other interconnection fabric layers.
Manter teaches wherein the fabric manager (Fig. 3, 12, Subnet Manager) is coupled with multiple layers of interconnection fabrics (Fig. 3, Multi-Layered Fabrics such as Switches, Routers, and End Nodes) having at least one stacking resource adapter (S-RA) (Fig. 7, 40, Channel Adapter; Paragraph 0053, A Subnet Manager (SM) 12 is an entity attached to a subnet 6 that is responsible for configuring and managing the switches 10, routers 8, and channel adapters 40 in the subnet 6) to communicate with other interconnection fabric layers (Fig. 2, Channel Adapters within Subnet 6 Enable Communication Between Interconnection Fabrics within other Subnets 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manager to incorporate the teachings of Manter and include multiple interconnection fabric devices to connect to other interconnection fabrics.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the size of a distributed storage network while also creating compatibility between interconnection fabrics using different protocol types (See Manter: Paragraphs 0002 & 0003).

Regarding claim 20, the combination of Hashimoto /Lambert/Manter teaches the manager of claim 19. The combination of Hashimoto /Lambert/Manter does not teach wherein the multiple interconnection fabrics are configured to operate concurrently and are independently configured by the fabric manager.
However, Manter further teaches wherein the multiple interconnection fabrics are configured to operate concurrently (Fig. 3, Switches are Operating all Concurrently; Paragraph 0025, node may attach to a single switch 10 or multiple switches and/or directly with each other. Multiple links can exist between any two nodes) and are independently configured by the fabric manager (Fig. 3, 12, Subnet Manager Configures Routing of the Switches; Paragraph 0028, forwarding tables 25 of the switch 10 are configured by the Subnet Manager 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manager to incorporate the teachings of Manter and include multiple interconnection fabric devices to connect to other interconnection fabrics.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the size of a distributed storage network while also creating compatibility between interconnection fabrics using different protocol types (See Manter: Paragraphs 0002 & 0003).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2010/0275058) in view of Lambert (US 2020/0341919) in view of Manter (US 2004/0030763) and further in view of Hillier, III (US 2011/0261821).

Regarding claim 14, the combination of Hashimoto/Lambert/Manter teaches the module of claim 12. Hashimoto teaches wherein the RA on the host or target maintains packet transmission (Fig. 16, Channel Adaptor Path is Reconfigured Based on Control Terminal Path Changes in Step S154) in response to a failover condition (Fig. 16, S154, Control Terminal Controls Path that I/O Command Packets in S155 are Routed During Error Detection in S151 and Retransmits the Packets in S155; Paragraph 0238, hypervisor 103 detects a breaking of I/O channel).
The combination of Hashimoto/Lambert/Manter does not explicitly teach wherein the RA on the host or target maintains packet ordering in response to a failover condition.
Hillier, III teaches wherein the RA on the host or target (Fig. 1E, Fabric Adapter Transmits Packets to be Reordered, and packet ordering is maintained during transmission process; Paragraph 0032, PCI-3 Gen3 Link respectively via network adapter or fabric adapter, as illustrated by blocks labeled high speed serial (HSS)) maintains packet ordering (Paragraph 0035, destination interconnect chip uses the ETE sequence numbers to reorder the received packets into the correct order before sending the packets) in response to a failover condition (Fig. 2A, Broken Link; Paragraph 0035, a plurality of interconnect chips 102 with a broken link failure 202 between a source chip 102 shown with a source TLO and an intermediate interconnect chip 102). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module to incorporate the teachings of Hillier, III and enable the control terminal of Hashimoto to maintain packet ordering during the routing of I/O Command Packets.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow efficient reordering of packets so that data integrity can be maintained and reassembled in the correct order. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 10,841,195 to Johnsen teaches an Infiniband Fabric with subnet managers to control packet flow within the fabric. 
US PG Pub 2013/0268695 to Toda teaches a multi-switch storage system with multiple I/O resource devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184